Citation Nr: 1231881	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO. 09-41 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right ankle sprain.

2. Entitlement to service connection for residuals of a right ankle sprain, claimed as a chronic right foot and ankle disorder.

3. Entitlement to service connection for dilated congestive cardiomyopathy and arteriosclerotic heart disease with coronary artery insufficiency and angina pectoris (heart disability).

4. Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1974. In June 1974 VA adjudicated the Veteran's service as honorable for VA purposes.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A November 2006 rating decision, of which the Veteran was provided notice in December 2006, denied service connection for heart disability and found that new and material evidence had not been received to reopen the claim for residuals of right ankle disability. New and material evidence for both claims was received within the one-year appeal period, in the form of medical treatment records and supporting medical nexus opinions, and the pending claims were readjudicated on multiple occasions thereafter and appealed to the Board. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claims).

A March 2010 rating decision denied service connection for psychiatric disability, claimed as PTSD, anxiety and depression. The Board will treat these as one claim for service connection for psychiatric disability. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

Several additional issues were previously appealed but were withdrawn from appeal by a written statement from the Veteran received in March 2009.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a June 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issues of service connection for heart disability and psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Since the November 1985 unappealed RO denial of the claim for service connection for residuals of a right ankle sprain, new evidence was received that relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

2. The Veteran has a disability of the right foot and ankle that at least as likely as not began during active service as result of injuries to the ankle.


CONCLUSIONS OF LAW

1. Evidence received since the November 1985 RO rating decision that denied service connection for right ankle disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria for service connection for right foot and ankle disability are approximated. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the Veteran has disability of the right foot and ankle that is at least as likely as not attributable to documented in-service right ankle injuries. Accordingly, the Board grants service connection for right foot and ankle disability.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Claim Reopened

In an August 1985 application for benefits, the Veteran sought service connection for right ankle disability, noting that he had sprained his ankle during active service in 1973. No VA examination was conducted. The RO denied the claim in November 1985. The Veteran did not submit a notice of disagreement within one year of the decision and the decision became final. See 38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

The current application for service connection for right ankle disability was received in April 2006. As will be discussed below, a private physician has provided a medical opinion of substantial probative weight that the Veteran has current right ankle and foot disability that is related to his in-service sprains of the right ankle. Additionally, a VA treating clinician has provided a medical opinion to similar effect. These opinions are new evidence that relates to unestablished facts necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim. Accordingly, the claim is reopened. See 38 C.F.R. § 3.156.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. It is not a means of reconciling actual conflict or a contradiction in the evidence. Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine. The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident allegedly arose under combat, or similarly strenuous conditions, and is consistent with the probable results of such known hardships. 38 C.F.R. § 3.102.

At the Veteran's service entrance examination in September 1972, clinical evaluation of the lower extremities was normal.

In February 1973 the Veteran was treated for a sprain of the right ankle. He was treated with Tylenol, an ace wrap, and hot soaks, and was placed on light duty for five days.

In April 1973 the Veteran was treated for right ankle pain. He was noted to have slight edema with tenderness. The diagnosis was moderate sprain. He was treated with ace wrap and aspirin; a third notation pertaining to treatment is not legible in the service treatment record. 




In October 1973 the Veteran was treated for a twisting of the right ankle. He was treated with balm and an ace wrap. 

At the Veteran's March 1974 service discharge examination, clinical evaluation of the lower extremities was normal.

As noted, in August 1985 the Veteran submitted an application for service connection for right ankle disability, indicating he sought service connection for continuing residuals of in-service injuries.

Private records of treatment show that the Veteran was seen on October 2002 for pain at the base of the calcaneal cuboidal joint, and had received an injection to the ankle with the same treating physician three years earlier. The treating physician opined that the Veteran likely had capsulitis of the calcaneal cuboidal joint of the right foot. The Veteran was treated by injection of medications. In November 2002, the Veteran was noted to have "bitter pain" of the right foot and X-rays were taken, which ruled out a fracture. In December 2002, the pain continued without improvement, and an MRI was scheduled. The pain continued into January 2003 and February 2003, but improved with orthotics. The Veteran was further noted to have heel spurs bilaterally and pain in the posterior aspect of the right ankle.

A December 2002 private MRI of the right foot showed a small loculation of fluid adjacent to the anterolateral margin of the talus just anterior to the lateral malleolus. The reviewing radiologist commented that the etiology of the fluid collection was unknown, and may be related to a strain of the adjacent fibulotalar ligament. 

In March and April 2003, the Veteran was seen by a private physician for a right ankle sprain. An MRI was described as grossly abnormal, showing a tear of the calcaneal fibular ligament, a tear of the peroneal longus tendon, and a sprain of the anterior talofibular ligament.

At a VA examination in April 2008, the examiner opined that the right ankle sprain that the Veteran experienced in service was an acute, transient condition that was resolved. She asserted that "[o]ne ankle sprain many years ago does not cause his current right ankle condition."  She appears to have disregarded without explanation the history the Veteran provided to her, of continuing symptoms from active service forward, in providing her ultimate conclusion. She also appears to have examined the record for reports for MRIs of the ankle but not to have found them, indicating a less than thorough review of the medical evidence. The opinion is therefore of a limited probative value.

At a VA examination in May 2009, the examiner opined that the Veteran's sprain of the right ankle and foot were not related to service. The examiner noted that an MRI in 2002 of the ankle and foot was reported as normal at the calcaneal joint, while in MRI in 2003 following a reported acute injury noted the findings of ligament and tendon injury. The examiner reviewed the service treatment records and post-service records of treatment, and his conclusion is well-explained. The medical opinion is therefore of significant probative value.

In an April 2010 private medical opinion, a private physician opined that the Veteran's current right ankle and foot disability was a result of his inservice ankle sprains. He sought to rebut the opinion of the May 2009 VA examiner, noting that the Veteran had been treated in 2002 for right ankle sprain, prior to the documented injury in 2003. He further noted that the 2002 treatment records referenced treatment three years earlier, during which the Veteran had an injection of the foot  in the area of the calcaneal cuboidal joint. He noted that the VA examiner did not consider the Veteran's complaint of right ankle problems in the 1980s and the medical records showing complaints and diagnoses of an ankle disorder prior to the 2003 injury. He noted that prior to the injury the Veteran was diagnosed with capsulitis, plantar fasciitis, and tendonitis. The examiner also noted that the MRI in December 2002 did show evidence of fluid collection in the anterolateral gutter, deep to the anterior talofibular ligament, signaling an abnormality of that ligament. He noted that the lateral ligament complex of the ankle is the most frequently injured  structure in the body. He noted the Veteran's description of having experienced continuing symptoms from active service. 



With an extensive and logical explanation, based on medical principles, an accurate history, and reasonable inferences, he opined that it was at least as likely as not that the Veteran's right ankle and foot disabilities were related to the injuries the Veteran had sustained during service. He reported that the current disabilities related to the inservice disabilities to be a peroneal longus tendon tear with peroneal muscle tendonitis; a calcaneofibular ligament tear; calcaneal varus and subluxation deformity of the talar joint; pes cavus with exaggerated supination; and hammertoe deformities. Because the opinion is well-explained, based on an accurate history and relevant medical principles, and well-tailored to overcome the negative nexus opinion provided by the May 2009 VA examiner, the supporting April 2010 private medical opinion is of a high probative value.

In July 2011 a treating VA podiatrist opined that the Veteran's right ankle and foot disability was related to the ankle injuries he sustained during service. The opinion references recent MRI findings showing old complete tears of the ligaments of the ankle, and the VA podiatrists referenced these findings extensively in providing his opinion. It appears that he may not have been aware of earlier MRIs that did not show a tear of the same ligaments. The opinion, while detailed and otherwise well-supported, is of a lesser probative value than the April 2010 private medical opinion in support of the Veteran's claim.

At a Board hearing in June 2012, the Veteran described spraining his ankle during active service, and experiencing foot and ankle problems ever since that time. To refute VA examiners who pointed to the lack of a tear of the tendon by MRI in 2003 as showing a lack of continuing symptoms prior to that time, the representative noted that in 1985 the Veteran did indicate he had continuing right ankle problems.

The opinions of the VA examiner in May 2009 and the opinion of the private physician in April 2010 are both reasonably explained and based on a history that is consistent with the information in the claims file. Several medical opinions, both favorable and unfavorable, have been obtained, and further medical opinion development is unlikely to satisfactorily resolve the differences in opinion. 

This is therefore a case where, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin of the Veteran's right ankle disability. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. There is not an actual conflict or a contradiction in the evidence, but rather there is reasonable disagreement among medical professionals as to the conclusions to be drawn from the evidence. Under such circumstances, the benefit of the doubt is to be resolved in favor of the Veteran. See 38 C.F.R. § 3.102.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection right ankle and foot disability, diagnosed as peroneal longus tendon tear with peroneal muscle tendonitis, calcaneofibiluar ligament tear, calcaneal varus and subluxation deformity of the talar joint, pes cavus with exaggerated supination, and hammertoe deformities, is warranted.


ORDER

Service connection for right ankle and foot disability is granted.


REMAND

With respect to the claim for service connection for psychiatric disability, claimed as PTSD, anxiety, and depression, the Board notes that although a detailed VA psychiatric examination report was provided in February 2010, the examiner did not provide a direct opinion as to whether the diagnosed condition began during service or was related to any incident of service. The examination report must therefore be returned for corrective action. See 38 C.F.R. § 4.2.




Further, the Veteran was diagnosed as psychiatrically normal at his September 1972 service entrance examination. The presumption of sound condition upon entry into active service therefore applies in this matter. See 38 U.S.C.A. § 1111. The Board will therefore request a supplemental medical opinion as necessary to facilitate adjudication in light of the presumption of sound condition upon entry into active service. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

Evidence of record indicates that the Veteran has cardiomyopathy related to longstanding alcoholism and also arteriosclerotic heart disease. The Veteran's representative contends that the Veteran's alcoholism, diagnosed as the cause of his cardiomyopathy, has in turn been a result of his psychiatric disability, for which he Veteran seeks service connection. See 38 C.F.R. § 3.310 (proximate results, secondary conditions). 

Prior to final adjudication of the claim for service connection for heart disability by the Board, the RO must therefore complete readjudication of the Veteran's claim for service connection for psychiatric disability, as the two claims are "inextricably intertwined."  See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error).

In addition, on remand, the RO/AMC must seek to obtain any additional records of VA or private treatment. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:



1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his heart, psychiatric, or substance or alcohol abuse disorders but may not have been previously associated with the claims file.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include those for an alcohol detoxification approximately two years prior to a December 1988 hospitalization for alcohol withdrawal symptoms, as referenced in a December 1988 Milwaukee, Wisconsin, VAMC hospital summary associated with the claims file. The hospital report makes reference to the Veteran having undergone four detoxifications in the prior four years.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Return the February 2010 VA psychiatric examination report and the claims file to the examiner for a supplemental medical opinion.

If the examiner is not available, forward the file to another suitably qualified clinician.




The following considerations will govern the examination:

* If the examiner finds that further psychiatric examination of the Veteran is required to provide the opinion requested, such an examination must be scheduled.

* The examiner must provide an opinion as to whether the Veteran had a psychiatric disability at entrance into service, and if so, to what degree of medical certainty they can state this.

* The examiner must provide an opinion as to whether the Veteran had a psychiatric disorder during active service, based on review of the both the complete official military personnel file and the service treatment records.

* If the examiner finds that the Veteran had a psychiatric disorder during service, he or she must provide an opinion as to whether it is nearly certain that the disorder did NOT worsen during service.

* The examiner must provide an opinion as to whether the Veteran has a current psychiatric disability that was present during active service.

* The examiner must provide an opinion as to whether the Veteran has experienced chronic symptoms of psychiatric disability from the time of discharge forward.

* The examiner must provide an opinion as to whether the Veteran has a current psychiatric disorder that is related to any incident of service.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner must to provide a FULLY REASONED EXPLANATION for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal. 

* If service connection for psychiatric disability is granted, readjudication must include whether the Veteran has cardiomyopothy or other heart disease that was caused or aggravated by service-connected psychiatric disability As noted, the Veteran's representative contends that the Veteran's alcoholism, diagnosed as the cause of his cardiomyopathy, has in turn been a result of his psychiatric disability, for which he Veteran seeks service connection. See 38 C.F.R. § 3.310 (proximate results, secondary conditions). 

* If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


